 327309 NLRB No. 39HOFFMAN FUEL CO.1The Respondent has excepted to the judge's credibility findings.The Board's established policy is not to overrule an administrative
law judge's credibility resolutions unless the clear preponderance of
all the relevant evidence convinces us that they are incorrect. Stand-ard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362(3d Cir. 1951). We have carefully examined the record and find no
basis for reversing the credibility findings.In the first sentence of sec. III,C in the judge's decision, ``DaveCondie'' should be ``James McCarthy.'' We correct this error.In adopting the judge's finding that the Respondent violated Sec.8(a)(1) by threatening loss of work opportunity and layoff, we rely
only on Supervisor Moran's statement to employees Vaugh and
McCarthy that, in essence, the Company might not be able to retain
them if the employees unionized. We find it unnecessary to rely on
Supervisor Trotta's statement, which the judge mistakenly attributed
to Moran.Concerning the statement Moran made to Vaugh and McCarthy,the judge included employee James in this conversation. We note
that although James overheard the threat made to Vaugh and McCar-
thy, he was not part of the conversation.2Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1stCir. 1981), cert. denied 455 U.S. 989 (1982).Hoffman Fuel Company of Bridgeport and UnitedAssociation of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the
United States and Canada, Plumbers and
Steamfitters Local 173. Case 34±CA±4700October 26, 1992SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn July 8, 1991, Administrative Law Judge ElbertD. Gadsden issued the attached decision in this pro-
ceeding. The Respondent filed exceptions and a sup-
porting brief. The General Counsel filed a reply brief.
On December 26, 1991, the National Labor Relations
Board issued an unpublished Order remanding the pro-
ceeding to the judge for further findings and reconsid-
eration and explanation of his findings. On April 2,
1992, the judge issued the attached Supplemental Deci-
sion. The Respondent filed exceptions and a supporting
brief. The General Counsel filed a reply brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the attached decisions andthe record in light of the exceptions and briefs and has
decided to affirm the rulings, findings,1and conclu-sions of the judge only to the extent consistent with
this Supplemental Decision and Order, and to adopt
the recommended Order in the Supplemental Decision
as modified.1. In November 1989, Supervisor Lucien Moranasked Mechanic Crew Leader David Condie what role
he was going to play with the Union. Condie told
Moran that he was going to take a very active role try-
ing to unionize the Respondent. Moran replied, ``[W]e
in management, we've got to do what we need to do
about that.''The judge found that Moran did not deny askingCondie about his future role with the Union, but that
if Moran's testimony were construed as a denial, he
would discredit Moran's denial and credit Condie. The
judge concluded that Moran interrogated Condie in
violation of Section 8(a)(1) of the Act.As indicated in our remand Order, we disagree withthe judge's finding that Moran did not deny the con-
versation. We therefore disavow the judge's reiteration
of his finding. We nevertheless adopt the judge's find-
ing that the Respondent coercively interrogated
Condie, based on the judge's discrediting of Moran
and crediting of Condie.An employer's questioning open and active unionsupporters about their union sentiments, without threats
or promises, does not necessarily violate Section
8(a)(1). Rossmore House, 269 NLRB 1176, 1177±1178(1984), enfd. sub nom. Hotel & Restaurant EmployeesLocal 11 v. NLRB, 760 F.2d 1006 (9th Cir. 1985).Questioning coupled with veiled threats, however, does
constitute unlawful interrogation even though the inter-
rogated employee is an open and active union sup-
porter. Philips Industries, 295 NLRB 717, 730±731(1989); J. Coty Messenger Service, 272 NLRB 268(1984).Moran's questioning of Condie took place in thecontext of a hostile conversation concerning why
Moran was giving everyone a hard time. Condie had
not mentioned the Union prior to Moran's questioning,
and Moran had no legitimate purpose for ascertaining
Condie's prospective activities with the Union. Imme-
diately following Condie's reply that he would be ac-
tive in future campaigning, Moran stated that manage-
ment would have ``to do what we need to do about
that.'' Moran's implication was that Condie could ex-
pect to be harassed if he continued to engage in union
activity. We conclude that Moran's questioning, cou-pled with the veiled threat conveyed in his reply to
Condie's answer, had a reasonable tendency to restrain
or coerce Condie in engaging in union activities and
therefore constituted a coercive interrogation.2. The judge found that the Respondent dischargedCondie because of his union activities in violation of
Section 8(a)(3) of the Act. Contrary to the judge, we
find that the Respondent discharged Condie based on
three job-related incidents and that the Respondent has
sustained its Wright Line2burden of showing that itwould have discharged Condie even in the absence of
his union activities. We therefore reverse the judge and
find no violation.a. The incidents:
(i) In November 1989, Condie became angry atMoran for subtracting a half hour from his timecard
and left a note on Moran's desk, telling him not to 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3We find no support in the record for the judge's implication thatthe January 5, 1990 handout was part of a plot designed to trap
Condie. Indeed, the record shows that the Respondent's rule was
consistent with its other efforts to make service technicians more ac-
countable, e.g., the creation of the field supervisor position in Octo-
ber 1989.We also disagree with the judge's finding that if there was a rule,it applied only to absences of 15 minutes or longer. That the Re-
spondent illustrated the reason for the rule by mentioning docu-
mented instances of employees being caught off the job for periods
of 15 minutes or longer cannot be construed as a statement that the
rule applied only to employees absent for 15 minutes or longer. The
record contains no suggestion that the Respondent stated that only
absences of at least 15 minutes were punishable.``touch my fucking card again. Don't erase or eventouch it again. This pisses me off.'' Trotta suspended
Condie for 1 day.(ii) In late January 1990, Condie was involved in averbal dispute with dispatcher Tony Ramos. In a heat-
ed exchange about the whereabouts of a member of
Condie's crew, Condie called Ramos an ``asshole.'' As
a result, the Respondent placed a memo recounting the
incident in Condie's file.(iii) On January 5, 1990, Trotta held a meeting withseveral employees to discuss various matters, including
the problem of employees being absent from the job
without authorization. Trotta warned employees orally
about the Respondent's plans to discipline employees
who were caught off the job, and gave the employees
a handout stating:We have five technicians who have been fla-grantly off the job on numerous occasions. We
have documented the violations which range from
15 minutes to an hour. All I can say to these indi-
viduals is the free ride is over. Disciplinary action
will take place on any future violations.On February 5, 1990, the Respondent dispatchedCondie and apprentice James McCarthy on a service
call to a residence about 12:55 p.m. They arrived at
the residence at approximately 1:25 p.m. and, when
they completed the job, Condie attempted unsuccess-
fully to radio the dispatcher. Condie and McCarthy
then drove about 2 or 3 minutes to a telephone booth
from which Condie called the dispatcher at about 2:30
p.m..Lead Mechanic Lee Toraya and Supervisor Moranarrived at the residence at approximately 2:12 p.m., ac-
cording to their watches. They did not find Condie or
McCarthy on the job, so they waited until Condie
called the dispatcher around 2:30 p.m. Toraya and
Moran reported the incident to Service Manager
Charles Trotta.On February 7, 1990, Trotta met with McCarthy andCondie about the February 5 incident. Trotta asked
Condie and McCarthy about what happened. Condieand McCarthy denied being absent without authoriza-
tion.Before deciding whether to discipline them, Trottainvestigated the incident. Trotta went to the residence
the day after the incident to become familiar with the
location and he attempted to radio in from the site.
Toraya and Moran both went back to the residence to
interview the client as to when Condie and McCarthy
departed. Trotta then recommended to General Man-
ager Richard Horton that the Respondent discharge
Condie.On February 9, 1990, Horton fired Condie, based onCondie's absence from the jobsite without authoriza-
tion on February 5, the timecard incident, and
Condie's argument with Ramos. Condie and McCarthywere the only employees caught off the job withoutauthorization subsequent to the Respondent's January 5
meeting with employees.b. Discussion:
The judge, in concluding that Condie's dischargeviolated Section 8(a)(3), found that the reasons the Re-
spondent advanced for the firing were pretextual. We
find that the judge's discussion of the Respondent's
reasons for discharging Condie was based on specula-
tion unsupported by the record. We conclude that the
Respondent showed that the decision to fire Condie
was based on the timecard incident, the altercation
with Ramos, and the Respondent's reasonable belief
that Condie had violated its policy against unauthor-
ized absences from the job. Although we accept
arguendo the conclusion that the General Counsel es-
tablished a prima facie case that union activities were
a motivating factor in Condie's discharge, we find that
the Respondent established that it would have dis-
charged Condie even absent his union activities.Regarding the absence without leave policy, thejudge concluded that the Respondent had no such pol-
icy. The judge also concluded that the Respondent en-
gaged in a ``diligent but unsuccessful effort to catch
Condie off the job'' on February 5, 1990. Both conclu-
sions are contrary to the record, the judge's findings
of fact, and his credibility resolutions.In fact, the Respondent established a clear, lawfuldisciplinary policy against such conduct on January 5,
1990. In a meeting with employees, including Condie,
the Respondent warned that ``the free ride is over''
and that future violators caught off the job would be
disciplined. The Respondent's disciplinary rule was un-
equivocalÐi.e., violators would be disciplined.3The credited facts concerning the events of February5, 1990, are as follows. Moran and Toraya believed it
was about 2:12 p.m. when they arrived at the jobsite
where Condie and McCarthy were supposed to beworking, the employees were not at the site, and
Condie did not call the dispatcher until about 2:30.
Thus, the Respondent reasonably believed that Condie
and McCarthy had been absent from the jobsite with- 329HOFFMAN FUEL CO.4This version of the facts is compelled by the fact that the judgedid not discredit Moran and Toraya.The judge speculated that the time in dispute was actually not asgreat as Moran and Toraya indicated because of the variations in the
timepieces and the varying estimates of Condie and McCarthy as to
their departure time. However, even assuming the Respondent was
mistaken about the length of their absence, this would not establish
that one of the reasons for the discharge was pretextual, because the
credited evidence would still show that the Respondent reasonably
believed that Condie had been off the job for an unauthorized period
of time. See American Thread Co., 270 NLRB 526, 532 (1984).Further, the judge's speculation about the time discrepancy is in-consistent with his findings of fact and the record evidence. For ex-
ample, not only are the following findings internally inconsistent,
there is no logically discernible basis for finding any one of them
supported by the record: there existed an 8-1/2 minute discrepancy
between witnesses' accounts, a finding that fails to comport with any
witness' version of the events; the ``reasonable amount of time in-
volved in this dispute varies from 2:12 to 2:20 p.m. or 2:20 to 2:30
p.m., 7 to 17 minutes''; or there actually was a discrepancy of ``7
to 10 minutes.''5During discussions with Condie about the timecard incident, theRamos incident, and the absence without authorization incident, the
Respondent assured him that its action had nothing to do with union
activities.Also, during another encounter between Condie and Ramos,Ramos accused Condie and employee Timmy Cole of being ``trou-
blemakers.'' The judge inferred that Ramos was referring to
Condie's and Cole's union activities. We note that there is no evi-
dence that Cole was involved in any union activity and the context
in which the reference was made does not support the judge's infer-
ence. See Orba Transshipment of Alabama, 266 NLRB 917, 932(1983).out authorization for at least 18 minutes in violation ofthe rule against absence without authorization.4Further, we note that before deciding to dischargeCondie, the Respondent conducted an investigation
into the circumstances of the February 5, 1990 inci-
dent. The Respondent confronted Condie and McCar-
thy, visited the location at issue, and interviewed the
client involved. Horton did not terminate Condie until
after the investigation was completed and Trotta had
recommended his discharge.Contrary to the judge, we do not find that the Re-spondent's failure to discipline McCarthy shows that
Condie's discipline was unlawful. McCarthy was an
apprentice, junior to licensed technician Condie, and
had a clean record. Because McCarthy and Condie
were not similarly situated, we cannot conclude from
the differing treatment of the two offenders that
Condie's discharge was discriminatorily motivated. It
is not within the province of the Board merely to sub-
stitute its judgment for that of the employer as to what
constitutes appropriate and reasonable discipline. J.Ray McDermott & Co., 233 NLRB 946, 952 (1977).Thus, we do not believe the judge's finding that theRespondent utilized the February 5, 1990 incident as
a pretext withstands scrutiny. We now turn briefly to
the judge's findings regarding the two remaining rea-
sons the Respondent advances for its discharge deci-
sion.The record does not support the judge's finding thatthe Respondent's reliance on the timecard incident and
the angry altercation with dispatcher Ramos was
pretextual. Contrary to the judge's finding, the record
contains no evidence that the suspension for the time-
card incident was ``forgiven'' or expunged from
Condie's record. Further, given the above findings, we
cannot rely simply on a suspicion about the Respond-
ent's repeated statements to Condie regarding his
union activities to find any of the incidents leading toCondie's discharge to have been unlawfully moti-vated.5In sum, we find no merit to the judge's conclusionthat the Respondent discharged Condie after engaging
in a ``diligent but unsuccessful effort to catch Condie
off the job'' on February 5, 1990. We find that the Re-
spondent has sustained its burden of showing that it
would have discharged Condie absent his union activi-
ties. We shall therefore dismiss the 8(a)(3) allegation.
See Azalea Gardens Nursing Center, 292 NLRB 683(1989).ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge in
the Supplemental Decision as modified below and or-
ders that the Respondent, Hoffman Fuel Company of
Bridgeport, Bridgeport, Connecticut, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order as modified.1. Delete paragraphs 1(c) and 2(a) and 2(b) and re-letter the subsequent paragraphs.2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
interrogate employees about theirunion activities and sympathies and the union activities
and sympathies of fellow employees.WEWILLNOT
threaten employees with loss of workopportunity and layoff if the employees select the
Union as their collective-bargaining representative. 330DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.HOFFMANFUELCOMPANYOF
BRIDGE-PORTMichael Marcionese, Esq., for the General Counsel.Edward F. O'Donnell, Jr., Esq. and Nicholas Grello, Esq.(Seiger, O'Connor, Schiff, Zangari & Kainen, P.C.), ofHartford, Connecticut, for the Respondent.Richard S. Aries, Esq. (Ashcraft and Gerel), of Hartford,Connecticut, for the Charging Party.SUPPLEMENTAL DECISIONSTATEMENTOFTHE
CASEELBERTD. GADSDEN, Administrative Law Judge. A hear-ing in the above-captioned case was held before me in Hart-
ford, Connecticut, on December 17 and 18, 1990. I issued
my decision in the matter on July 8, 1991.The Respondent filed exceptions and a supporting brief.The General Counsel filed a reply brief.After delegating its authority in this proceeding to a three-member panel, who, after considering the decision and
record in light of the exceptions and briefs, the Board re-
manded the proceeding to me for further specific credibility
resolutions and findings as follows:1. Credibility resolutions concerning an alleged conversa-tion between Supervisor Lucian Moran and Mechanic Crew
Leader David Condie.2. Reconsideration of an alleged 8(a)(3) and (1) violationregarding the discharge of Condie, in light of the fact that
I, in arriving at my conclusions and findings, relied on my
8(a)(1) finding that Respondent had no established policy of
discipline in January 1990; that Respondent failed to dis-
cipline several employees for unauthorized absences from the
job; that Respondent had not warned Condie in the past; and
that Condie's unexcused absence from the job on February
5, 1990, was for only 10 minutes; and for several omissions
and errors in the findings of fact and conclusions of law.3. The critical testimony for which this case is remandedfor credibility resolutions is a conversation alleged to have
occurred between Supervisor Moran and Mechanic Crew
Leader Condie in November 1989, at which time each work-
er was in his van parked side-by-side in the Company's yard
as follows.The 8(a)(1) Interrogation of EmployeeIn this setting, David Condie testified he asked SupervisorMoran why he (Moran) was giving everyone else a hard time
because a number of service technicians were complaining to
him (Condie) that he (Moran) was harassing them. Moran re-
plied he was only doing what he had to doÐa part of his
job was to follow workers around and check on their pres-
ence. Moran asked him (Condie) what was his role going to
be with the Union. Condie said he replied that he was going
to be very active in support of the Union to see that the Re-
spondent's employees were represented by the Union. Moran
said, ``We in management we've got to do what we need to
do about that.''In crediting Condie's above testimony of his conversationwith Supervisor Moran, I concluded that Moran did not un-
equivocally deny he ever had such a conversation with
Condie.In its exceptions to the above conclusion, Respondent con-tends Moran denied he asked Condie the above-described
question and that Condie responded as above described.However, the transcript in this regard shows that Morantestified in response to questions by counsel for the Respond-
ent as follows (Tr. 338±341):Q. Now, let me direct your attention to November1989, do you recall a conversation between yourself
and Mr. Condie and you are both sitting in vans in the
parking lot of Hoffman fuel?A. No, sir.
Q. I want you to think carefully now, this is Novem-ber 1989, Mr. Condie drives up next to your van and
you have a conversation?A. No, sir.
Q. Do you recall saying to Mr. Condie in Novemberof 1989Ðlet me ask you this. Do you recall him telling
you that he had trouble communicating with people in
November 1989?....
A. I do not understand the question, communicate?
Q. Well, did Mr. Condie say to you in November of1989, he couldn't communicate with the men?A. No.
....
Q. Do you recall November 1989, saying to Mr.Condie, asking him what his role in the next union or-
ganizing drive would be?A. No, sir.
Q. Do you remember him saying to you he'd be veryactive in the next union organizing drive?A. No, sir.
Q. Now, would you turn your attention to the March1990, do you recall a conversation that took place in
the parts area between yourself, Mr. McCarthy, and Mr.
Vaugh?A. Yes. We had a conversation.
Q. Did you have any discussion at that time aboutthe Union?A. No, I don't recall anything about the Union.
Q. Do you recall Mr. Vaugh asking you about theUnion and what it would mean to him as an apprentice?A. No, sir.
Q. Do you recall Mr. Vaugh saying to you thatÐdoyou recall saying to him that if the Union came in, that
apprentices would be relegated to cleaning and stuff?A. No, sir.
Q. Do you recall telling him that ifÐMr. Vaugh andMr. McCarthy that if the Union came in, they could be
laid off?A. No, sir.As the above record shows, when Moran was asked didhe have a conversation with Condie in November 1989 while
each of them sat in their van, Moran said ``No.'' When
asked did Condie, around the same date, tell him he could
not communicate, or he had difficulty communicating with
the men, Moran said, ``No.'' 331HOFFMAN FUEL CO.However, when Moran was specifically asked by Respond-ent's counsel did he recall asking Condie what role he wasgoing to play in the next union organizing drive, Moran said,
``No.''I do not equate ``not recalling an incident'' with ``denyingthat an incident occurred.'' In spite of the rather lengthy tes-
timony of Dave Condie and Bob McCarthy, Supervisor
Moran's testimony is brief. The record does not show that
he categorically denied he asked the questions and made the
responses Condie attributes to him about Condie's role in fu-
ture union organizing activities.In fact, it should be noted that Supervisor Moran's re-sponse to questions about a February or March 1990 con-
versation allegedly held with Joe Vaugh, Robert James, and
Bob McCarthy, during which time he (Moran) told them
unionization would probably mean the service technicians
would be relegated to do only cleaning and vacuum work is
not denied. Moran did not deny he made the statements but
simply said, he did not recall making the statements attrib-uted to him by Vaugh and McCarthy.In any event, even if Moran had in fact denied he askedCondie was he going to talk to the UnionÐwhat was going
to be his future role in union organizing, I would neverthe-
less discredit his denial because I was persuaded by his de-
meanor, the credited antiunion statements he made to Vaugh,
James, and McCarthy, as well as all the credited testimony
and circumstantial evidence of record, that his denial was not
truthful. On the contrary, I was persuaded by the demeanorof Vaugh, James, and McCarthy that they were telling the
truth and their accounts are consistent with the manifested
antiunion behavior of Moran herein found, supra and infra.After considering all the evidence I conclude and find:That in November 1989, Supervisor Moran asked mechanic
crew leader Condie was he going to talk to the UnionÐwhat
role was he going to play in the next union organizing drive;
and that Condie told Moran he was going to be very active
trying to unionize the Respondent. Moran replied, ``[W]e in
management, we've got to do what we need to do about
that.'' Thus, I find that such interrogation of Condie by Su-
pervisor Moran about Condie's organizing role under the cir-
cumstances, without any assurances against reprisals from
Moran, constituted coercive interrogation of employees, in
violation of Section 8(a)(1) of the Act. Southwire Co., 282NLRB 916, 917 (1987); Atlantic Forest Products, 282 NLRB855, 856 (1987); Fiber Glass Systems, 298 NLRB 504(1990).The 8(a)(3) AllegationThe complaint alleges that on February 9, 1990, Respond-ent terminated the employment of David Condie because he
joined, supported, or assisted the Union, and engaged in con-
certed activities for purposes of collective bargaining or other
mutual aid or protection, in violation of Section 8(a)(1) and
(3) of the Act.In its answer to the complaint, Respondent denied it termi-nated Condie for engaging in union activities. At the hearing,
Respondent submitted evidence which it contends shows it
discharged Condie for cause.In compliance with the Board's remand Order, the evi-dence of Condie's termination and Respondent's defense of
cause will be analyzed, evaluated, and explained pursuant to
Wright Line, 251 NLRB 1083 (1980). In Wright Line theBoard held ``that in such 8(a)(3) cases, where the Respond-ent offers evidence of cause for the discharge, the General
Counsel must first make a prima facie showing sufficient to
support the inference that protected concerted conduct was a
motivating factor in the employer's decision and once this is
established, the burden will shift to the employer to dem-
onstrate that the same action would have taken place even
in the absence of the employee's protected conduct.''Thus, the first question raised under the Wright Line doc-trine in the instant case, is whether the General Counsel has
made a prima facie showing sufficient to support an infer-
ence that Condie's protected union activity was a motivating
factor in Respondent's decision to discharge him on February
9, 1990.EvidenceThe uncontroverted and credited evidence of record showsthat Condie has been in Respondent's employ since 1984 and
that he has attended every union meeting prior to the 1988
and 1989 union elections; that he was an active promoter of
unionization among his fellow employees; that he was a part
time observer for the Union in the April 7, 1989 union elec-
tion, of which fact Respondent acknowledged it was aware;
and that when the 1989 election resulted in a tie, it was
Condie who told fellow employees they could try again (a
third time) in a year (1990).Additional evidence of Respondent's knowledge ofCondie's union organizing activities is the credited testimony
of Condie, that in November 1989 Supervisor Moran asked
him if he was going to talk to the UnionÐwhat was his role
going to be with the Union. Condie replied he was going to
take a very active role in trying to obtain union representa-
tion for Respondent's employees. Moran said, ``We in man-
agement, we've got to do what we need to do about that.''It is therefore clear from the evidence that Respondent knew
from Condie's having served as an observer for the Union
in the last election, as well as from Supervisor Moran's in-
quiry and Condie's response, that he (Condie) was a leading
supporter of the Union and that he would be working to have
the union election, possibly as early as April 1990 (1 year
after the last election).Also, the credited evidence shows that in early 1990 (not1991), Supervisor Moran unlawfully threatened employees
with loss of work by telling employees Bob McCarthy and
Joe Vaugh, if the employees should go union, ``Respondent
would probably not be able to do any service workÐthe
service employees would be doing all cleaning and vacuum
work (dirty and tiring work), and the chances would be good
they would be laid off.'' Supervisor Moran did not offer
McCarthy and Vaugh any assurances against such an eventu-
ality, or any factual basis for his gloomy forecast of their fu-
ture employment security, should the employees select the
Union to represent them in the next election (spring of
1990).Under the above circumstances, I find that SupervisorMoran's bleak prophesy of such an adverse affect on the em-
ployees' employment in the event of unionization of Re-
spondent in 1990, without supplying any factual basis for it,
constituted a threat of loss of employment for the employees.
As such, I further find that Respondent's threatening conduct
had a coercive and restraining effect on the exercise of the
employees protected Section 7 rights, in violation of Section 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8(a)(1) of the Act. Creative Food Designs, 282 NLRB 1266(1987); Cream of the Crop, 300 NLRB 914 (1990).Condie's Encounters with ManagementNote to Supervisor MoranAfter working 15 or 16 hours on November 30, 1989, at4 a.m., Condie noticed that supervisor Moran had changed
his timecard, subtracting a half hour for lunch. Condie said
he became angry about Moran's arbitrarily changing his
timecard and he left the following note on Moran's desk (R.
Exh. 1):Leu, don't touch my fucking card again. Don't erase oreven touch it again. This pisses me off.''Condie called Manager Trotta at 8:30 a.m. and apologizedfor writing the note to Supervisor Moran stating he was
wrong and sorry but contended Moran should not have
changed his timecard. Condie also apologized to Supervisor
Moran whom he said he did not believe had the authority to
change his timecard because he had never changed his time-
card before.The next day, December 1, 1989, Condie was in a meetingwith Service Manager Trotta and Field Supervisor Moran.
Condie testified Manager Trotta started the meeting by tell-
ing him it had nothing to do with his union activities; that
he (Trotta) and Moran had come to bat for him because Gen-
eral Manager Horton wanted to fire him, but he (Trotta)
thought he would suspend him for 1 day. Condie said he was
subsequently paid for the day.Condie's Altercations with Dispatcher RamosIn early January 1990, Condie testified that, as crew lead-er, while looking over some service tickets, as he frequently
did to check on errors or imperfections by apprentices,
evening dispatcher Tony Ramos came into the office and
grabbed the tickets from him. Ramos told him the tickets had
nothing to do with him and called him an ``asshole,'' and
that he (Condie) and Timmy Cole were nothing but troublemakers because they asked too many questions. Condie saidhe told Ramos he did not like to be yelled at because it
caused him to get upset.A couple of weeks later, Condie and a new service techni-cian, Al Chrymerc, were called back to the office by the new
dispatcher, Frank. Condie said he asked, ``What's going
on?'' he wanted to know where was Bobby Slosser, who was
on his crew. Dispatcher Ramos interrupted the conversation
Condie had with Frank and said that was none of his concern
``mind your own business.'' Bobby Slosser said, ``It's
okay.'' Condie asked, ``Please tell me where is he. I want
to help him.'' Condie and Ramos engaged in some name
calling when Ramos received other service calls and threw
the tickets at Condie and Chrymerc. Ramos said Condie
called him an ``asshole.''Thereafter, Condie called Manager Trotta and told him,``You know why I'm having so much trouble with Ramos,''
and requested a meeting with Trotta. During the meeting
with Trotta and Moran in January 1990, Condie said Man-
ager Trotta said, ``Look, all these difficulties you're having
here have nothing at all to do with your union activities.''
Condie said he had not mentioned the Union. AlthoughCondie may not have mentioned the Union to ManagerTrotta, I find that by calling and telling Trotta ``you know
why I am having so much trouble with dispatcher Ramos,
Condie's statement implied the reason for the trouble was re-
taliation for his union activities. Consequently, when Trotta
opened the meeting by telling Condie the subject of the
meeting had nothing to do with his union activities, I find
that Trotta was simply responding to Condie's telephone im-
plication that he (Trotta) knew why he (Condie) was having
so much trouble with Ramos.During the meeting, Condie said he was told for the firsttime that he had to take orders from Ramos.Respondent's Crackdown on Workers Being off the JobAt the same time David Condie was appointed crew leaderin October or November 1989, mechanic Lucian Moran, in
Respondent's employ since 1976, was promoted to lead me-
chanic to supervise and check on all service technicians and
mechanics in the field. After Moran became supervisor,
Service Manager Trotta testified that Moran had reported to
him that five servicemen were caught off the job without
having permission to be off the clock. Trotta said he did not
talk to the five individuals; that he did not report them but
instructed Supervisor Moran to make sure the men were on
the job. None of the five individuals reported were dis-
ciplined.Since Supervisor Moran continued to report men being offthe job, Manager Trotta testified without dispute that he
called a meeting of all the technicians and Supervisor Moran
on January 5, 1990. During the meeting he informed the em-ployees that Respondent had five employees who manage-
ment knew were still not complying with the rules, and from
this day forward, the free ride was over and disciplinary ac-
tion would be taken. In support of his instructions to the
servicemen, Trotta said a copy of the written substance of
that meeting (January 5, 1990) was distributed to all employ-
ees in attendance. A copy of the cover letter thereof (R. Exh.
4) was attached to the paychecks of the employees, announc-
ing the upcoming meeting which would include a discussion
of work rules. David Condie acknowledged he recalled hear-
ing Trotta telling the service employees that Respondent had
five technicians or employees who were flagrantly off the
job; that the individuals had been warned; and that discipli-
nary action will take place in the future.Also, when David Condie was selected mechanic crewleader of a crew consisting of himself, technicians Al
Chymeryc, and Bobby Slosser, Manager Trotta testified his
selection as a crew leader was based on Condie's senior sta-
tus, his knowledge of the work, and his responsibleness and
reliability to assist members on his crew with any technical
problems they encountered.Jobsite CheckOn Friday, February 5, 1990, Condie and apprenticeMcCarthy were dispatched on a service call at 12:55 p.m. to
Westport on Newtown Turnpike, where he had previously
been on January 30, 1990. At that residence, Condie said he
tuned and oiled a burner. He and McCarthy arrived at the
designated site about 1:25 p.m. on February 5, 1990. They
testified they completed the job in about an hour or 1 hour 333HOFFMAN FUEL CO.and 10 minutes, and left the premises about 2:30 or 2:35p.m.Condie further testified that before leaving the job, theycalled in on the radio from both of their vans (his and
McCarthy's) and were unable to get through. They then
drove around the corner to the top of the hill at the country
store because they would then be on higher ground to call
in. Condie sent McCarthy to get a couple of cups of coffee
while he called in and informed the dispatcher that the job
was completed and they were going on coffeebreak.Condie testified that dispatcher Bill Castillac repeated theiridentification numbers 112 and 103, respectively, and said,
``coffee break.'' As he (Condie) was giving Bill the job re-
port, he saw company van 101 (Toraya's van) go past their
location, proceeding from the direction where they had just
completed the service call. Castillac gave them the next serv-
ice call and he and McCarthy completed their coffeebreak at
2:50 p.m., cleaned the brakes, and proceeded to the newly
assigned service call.Apprentice Robert McCarthy was employed by Respond-ent in December 1988. Essentially, he corroborated Condie's
account of the subject service call, stating he and Condie
were at the job at 2:14 p.m.; that they completed the job at
2:20 p.m. and went to their vans to call in, but could not
make contact; that they drove around to the country store up
on a hill, not quite a quarter of a mile, where they called
in. However, McCarthy said after he left the job for that day,
he went to the warehouse and looked at invoices, and noticed
that 2:30 p.m. was written in. He handed both copies (G.C.
Exh. 4) to Supervisor Moran and he never saw them again
until 3 weeks ago. It is noted that the invoices, among other
things, substantiate McCarthy's testimony as to the time heand Condie left the job and called in. After finishing their
coffee he said they cleaned the brakes and proceeded to the
next job assignment at 2:50 p.m. The Burner Service Record
(G.C. Exh. 4) indicates Condie and McCarthy completed the
Newtown Turnpike job at 2:30 p.m.Management's AccountSupervisor Moran testified that on February 5, 1990, Man-ager Trotta asked him and mechanic Lee Toraya to check on
a heat exchanger job on Dearbrook Road in Westport. He
and Toraya arrived at the jobsite at 1 p.m. After they com-
pleted the work he said he thought he would stop at the
Newtown Turnpike job in Westport where Condie and
McCarthy were assigned. Both Moran and Toraya testified
they arrived at the Newtown Turnpike address at 2:12 p.m.,
according to Toraya's watch, but they did not see Condie
and McCarthy, nor their vans. They drove up the driveway
near the house, and down an incline where they could see
around the side of the house. Since they did not see anyone,
they drove to the bottom of the hill and waited for Condie
to call in. At 2:30 p.m. Condie and McCarthy called the of-
fice. Moran said he and Toraya drove to a telephone booth
on Wilson Road where he called Manager Trotta and in-
formed him that he did not see Condie and McCarthy on the
Newtown job. Trotta told him they would take up the matter
when he (Moran) returned to the office.Thereafter, Moran said he and Toraya waited a few min-utes because, on their way to the telephone booth, they had
seen Condie and McCarthy by the country store. When
Condie and McCarthy drove by, he and Toraya went to an-other job in Westport where they found Timmy Cole on thejob.On February 6, Condie ran into, McCarthy who told himhe was thrilled they had been on the Newtown Turnpike job
because management was saying they were not at the jobsite.
Condie said he got upset and called Trotta and asked him if
he knew what was going on. Trotta told him, ``we'll talk
about it in the morning'' (February 7). The next afternoon,
February 7, Condie and McCarthy met with Trotta, Moran,
and Lee Toraya. Trotta started telling Condie, whatever
comes out of this has nothing to do with his union activities.
When Condie was told he and McCarthy were not on the
Newtown job, Condie said he called Toraya a liar because
he and McCarthy were on the job at 2:14 p.m. Condie said
McCarthy joined him in saying they were there but McCar-
thy said he did not say much because he did not have his
records.During the meeting, Condie also discussed his disagree-ment with management for calling McCarthy in and discuss-
ing the Newtown Turnpike service call in his absence, when
he (Condie) was the mechanic on the job. Trotta said the
matter had to be resolved by General Manager Horton.
Condie called the office on Thursday to inquire whether any
decision had been made on the matter. He was advised there
would be a meeting in the morning (February 9).When Condie entered the office on Friday, February 9,Horton told him ``because of the timecard incident with
Moran, the incident with Tony Ramos, and this last incident,
the Newtown Turnpike service call, he [Horton] was going
to have to let him go.'' Condie asked ``was that it?'', andHorton said, ``Yes, that's it.''ConclusionsAlthough Condie said he and McCarthy arrived at theNewtown Turnpike job at 1:25 p.m. and McCarthy said they
arrived at 1:20 p.m., I do not find that the 5 minutes dif-
ference in their time accounts of arrival raises any significant
credibility question. It is the time they completed and depart
the job that is in issue here. Condie and McCarthy said they
completed the job and left the premises at 2:30 p.m. How-
ever, on further examination McCarthy testified that they
completed the job at 2:20 p.m. and went to their trucks to
call in. Since they could not make contact with the office
they drove their vans less than a quarter of a mile around
to the country store on the top of a hill.Condie, as well as Supervisor Moran and mechanic Torayatestified that Condie called in at 2:30 p.m. Since Condie and
McCarthy testified they tried to call the office from the
driveway of the customer without stating how many minutes
they tried calling in from both vans, it is only reasonable to
conclude that their efforts consumed a few minutes. Certainly
a few additional minutes elapsed as they drove a little less
than a quarter mile to the country store. These considerations
support McCarthy's account that he and Condie finished the
job at 2:20 p.m., and after trying to call in, drove to the
country store where Moran and Toraya saw them.The testimonial accounts of Condie and McCarthy con-flicts with the accounts of Supervisor Moran and mechanic
Lee Toraya, in that Moran and Toraya testified they arrived
at the Newtown Turnpike jobsite driveway at 2:12 p.m., ac-
cording to Toraya's watch. No evidence was introduced to
prove that the timepieces of Condie, McCarthy, or Toraya 334DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
were correct, incorrect, or synchronized. Under these cir-cumstances it is clear that a reasonable amount of time in-
volved in this dispute varies from 2:12 to 2:20 p.m. or 2:20
to 2:30 p.m., 7±17 minutes. Allowing for such evidentiary
exigencies as variation in the time of the respective time-
pieces, probable honest estimates of the times by the dif-
ferent workmen, and credibility of all four witnesses, I find
that it may be reasonably inferred from the circumstances
that the time in dispute was about 8-1/2 minutes.Evaluating the credibility of Moran and Toraya as opposedto Condie and McCarthy in this regard, I am constrained to
consider the demeanor of each witness, all the evidence of
record, particularly the history of Condie's persistent efforts
to unionize the Respondent, his pledge to try again to orga-
nize the Company in about April 1990, of which fact Super-
visor Moran was fully apprised by Condie, Supervisor
Moran's hereinbefore found unlawful interrogation and un-
lawful threatening conduct (constituting union animus), and
the entrance of the new year (1990) approaching February
and March, the organizing months prior to an election 1 year
subsequent to the last one, and the likelihood of Condie
working diligently to organize his fellow employees, as he
promised Supervisor Moran he would do, I am persuaded by
all of these factors, including Moran making an issue of ap-
proximately 8-1/2 minutes, if any, when Respondent's Janu-
ary 1990 expressed concern with workers being off the job
was for a duration of 15 minutes to 1 hour. Based on all of
these factors, I credit the testimony of Condie and McCarthyover that of Moran and Toraya.Under the above circumstances, it is patently obvious, andI conclude and find that, the General Counsel has established
a prima facie showing that Respondent's decision to termi-
nate Condie's employment on February 9, 1990, was moti-
vated by Condie's union activities, of which Respondent was
well aware.The General Counsel having made such a showing, theburden under Wright Line, now shifts to the Respondent todemonstrate that the February 9, 1990 discharge of David
Condie would have occurred even absent Condie's union ac-
tivity.Respondent's DefenseRespondent contends it did not see either Condie orMcCarthy, or their vans at the jobsite. Of course they did not
see Condie and McCarthy because they did not arrive at the
Newtown Turnpike residence before Condie and McCarthy
departed between 2:20 and 2:25 p.m. After all, it is not
shown that Moran and Toraya had any way of knowing ex-
actly what time Condie and McCarthy were going to arrive
at the subject residence, or precisely what time they were
going to complete the job. Nonetheless, even if Condie and
McCarthy had in fact left the jobsite 7 to 10 minutes earlier
than they should have, that amount of time is still less than
the 15 minutes to 1 hour absence from the jobsite with which
Respondent had expressed concern on January 5.Under the circumstances here, it appears obvious that Su-pervisor Moran (Respondent) was trying to make a case of
cause to get rid of Condie before he embarked on his orga-
nizing activities, as he had assured Moran he would do.Finally, after evaluating all the foregoing credited evidenceof Supervisor Moran's unlawful interrogation of Condie,
Moran having unlawfully threatened employees James Vaughand McCarthy with loss of work, and Moran's diligent butunsuccessful effort to catch Condie off the job, knowing that
Condie was the principal leader of a third effort to unionize
Respondent employees, in an effort to justify discharging
him, I find that Respondent's asserted reasons for discharg-
ing Condie (his note to Moran about the timecard change,
Condie's altercations with dispatcher Tony Ramos on two or
more occasions, and Condie's asserted absence from the job
on February 5) are pretextual; and that the General Counsel
has made a prima facie showing to support an inference that
Condie's protected union activity was the motivating factor
for Respondent's decision to discharge him on February 9,
1990. Wright Line, supra.The General Counsel having discharged the required primafacie showing, the burden under Wright Line now shifts toRespondent to demonstrate that the February 9 discharge of
David Condie would have occurred even absent any union
activity by him.The only new reason Respondent appears to advance forCondie's discharge, and about which it did not inform him
at the time of his discharge, resulted from questions by coun-
sel for Respondent regarding outside service or plumbing
work performed by Condie. In this regard Respondent pre-
sented a company form dated September 30, 1988 (R. Exh.
2) which shows that Former Service Manager John
Morrissey held a discussion with Condie about the latter
driving a service van which belonged to his father-in-law. It
further shows Condie was told in no uncertain terms ``If he
is working for Hoffman Fuel he cannot do burner service
work for any other company''Ðand ``He clearly understands
this is his only warning.'' The form also indicated Condie
received a copy.However, Condie testified that Former Service ManagerJohn Morrissey as well as Manager Charles Trotta told him,
``If there's any plumbing work or circulators to be replaced,
he [Condie] could do it on his own time; and that he
[Condie] could perform work on his own, as long as there
is no service contract and he is not competing with the com-
pany.'' Condie said Manager Trotta knew he (Condie) did
chimney sweeping and Respondent (Trotta) also told him ``If
we have any problem chimney and it's not real busy, we'll
refer it over to you, as well as oil burners.'' Condie said no
management representative of Respondent ever told him he
could not do the above-described outside work.John Morrissey did not appear and testify in this proceed-ing and I do not find that Manager Trotta ever refuted
Condie's testimony or established evidence that he violated
the warning by performing burner service work. A warningsimply means that the worker to whom it is issued must not
engage in, or repeat certain specified conduct. The warning
does not serve as a basis for disciplinary action unless the
prohibited conduct occurs or is repeated by the worker after
the warning was issued. Here, Respondent failed to produce
any evidence that Condie performed outside burner service
work either before or after the warning issued 1 year and 4
months earlier. Such failure clearly demonstrates the
pretextual nature of this warning as a defense to Respond-
ent's current discharge of Condie.With respect to Condie's note to Supervisor Moran aboutthe timecard change, I find that this incident occurred late in
Condie's employment tenure (November 30, 1989); and that
Condie apologized to Supervisor Moran and Manager Trotta 335HOFFMAN FUEL CO.for writing the note. Although Condie was suspended for aday, it is uncontroverted that he was paid for the day. This
appears to be a childlike agreement of ``Let by-gones be by-
gones.''The altercation which occurred between dispatcher TonyRamos and Condie in January 1990 appears to have precip-
itated over a trivial matter of Condie looking over the service
tickets as he frequently did. Ramos told Condie it was none
of his business. Although both parties appeared to have ex-
changed vulgar appellations referable one to the other, the
evidence does not establish anything more substantive to the
altercation. Significantly, however, is the uncontroverted
statement of Ramos telling Condie, he (Condie) and Timmy
Cole were ``nothing but trouble makers.'' I find that it maybe reasonably inferred from the persistent active union advo-
cacy of Condie, that in the context of the circumstances of
the company at that time, the term ``troublemakers'' to
Condie and Cole was animus in referring to union organizers
(Condie and Cole).About 2 weeks later, a second altercation between Condieand Ramos occurred, when Condie's crewmember Bobby
Slosser was not present, and Condie asked the new dis-
patcher, Frank, where was Slosser. Ramos interrupted and
told Condie to mind his own business. Again, Condie and
Ramos engaged in name calling. This time Ramos accused
Condie of calling him an ``asshole.'' During a subsequent
meeting with Manager Trotta, Condie was directed to take
orders from dispatcher Ramos. Beyond this, there does not
appear to have been anything more substantive to the alterca-
tion. I credit Condie's testimony that the Union was men-
tioned by Manager Trotta during the meeting, and I find that
mention of the Union by management (Trotta) evidences the
Respondent's (Manager Trotta) consciousness of unionism
associated with the presence of Condie.Respondent's Contended Warning PolicyWith respect to my finding that Respondent had no estab-lished policy of discipline in January 1990, the record shows:During the company-called meeting on January 5, 1990,Manager Trotta testified he spoke to the servicemen about
their excellent performance during the cold weather months
and the matter of work rules. He distributed a copy of the
11 items (R. Exh. 4) he spoke about to all servicemen in at-
tendance. As appears pertinent herein, item 3 provides as fol-
lows:We have five technicians who have been flagrantly offthe job on numerous occasions. We have documented
the violations which range from 15 minutes to an hour.
All I can say to these individuals is the free ride is
over. Disciplinary action will take place on any future
violations.David Condie acknowledged knowing about this rule (item3). The evidence does not show that Respondent had any
meetings with Condie or had issued him any disciplinary
warnings about being off the job. Condie had received a pre-
vious warning about performing burner service work but no
special warning about being off the job.Item 3 above appears to be the only semblance of a ruleby Respondent, concerning service technicians being off the
job without permission. However, even here, it is noted thatthe rule simply stated ``Disciplinary action will take place onany future violations.'' Disciplinary action ordinarily may in-
volve a verbal or written warning, docking a portion of an
employee's pay check, suspension for several hours or days,
and sometimes ultimate discharge. Here, item 3 does not de-
fine disciplinary action. Under these circumstances, I find
that item 3 is no more than a limited general written warning
to the technicians, which was also expressed verbally to them
during the January 5 meeting. To the extent that item 3 may
serve as a disciplinary policy, it does not describe any spe-
cific, or any degrees of disciplinary action.Prior to January 5, 1990, Respondent's practice or unwrit-ten policy, according to Supervisor Moran, was simply to
talk to the technician involved. Prior to the discharge of
Condie Respondent had not discharged any technician for
being off the job. Respondent merely talked to the particular
employee caught off the job. The record does not show that
Moran or any other representative of management ever talked
to Condie about being off the job. Notwithstanding, the
record does show that the first and only technician to be dis-
ciplined for assertedly being off the job is David Condie.
Moreover the discipline imposed on him was the severest
form of discipline, discharge, in the absence of any prior
warning for being off the job. It is obvious that David
Condie was singled out for a diligent effort by Supervisor
Moran to catch him off the job. When Moran thought he had
caught Condie off the job, the discipline was swift and se-
vere: discharge, without having issued any prior warning to
him for the alleged infraction. Under these circumstances, I
find that the discriminatory discharge of Condie was for hispersistent union activities, in violation of the Act.Notwithstanding all of Respondent's above-asserted de-fenses, I do not find either, or any combination of them, a
sufficient demonstration that Condie's discharge on February
9 would have occurred even absent his union activities. This
is particularly true when it is noted that all of Respondent's
asserted defenses for Condie's discharge occurred within the
last 3 months of his 6 years' employment with Respondent,
and just at the dawn of a third union organizing effort, of
which Respondent was apprised Condie would be very much
involved.In view of the foregoing evidence and findings, I furtherfind that Respondent's reasons for deciding to discharge
David Condie on February 9 was for his persistent union or-
ganizing efforts, and that his discharge was therefore dis-
criminatory and in violation of Section 8(a)(1) and (3) of the
Act.THEREMEDYHaving found that Respondent has engaged in certain un-fair labor practice conduct, I will recommend that it be or-
dered to cease and desist therefrom and that it take certain
affirmative action designed to effectuate the policies of the
Act.Having found that Respondent has restrained and coercedits employees in the exercise of their Section 7 rights, by in-
terrogating them about their union activities and sympathies,
and the union activities and sympathies of fellow employees,
in violation of Section 8(a)(1) of the Act; that it threatened
employees with loss of work opportunity and layoff if they
selected the union as their collective-bargaining representa-
tive, in violation of Section 8(a)(1); and that it discriminated 336DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1See generally Isis Plumbing Co., 138 NLRB 716 (1962).3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''against an employee by terminating his employment becausehe advocated and supported the Union, in violation of Sec-
tion 8(a)(1) and (3) of the Act. The recommended Order will
provide that Respondent cease and desist from engaging in
such unlawful conduct; that it take certain affirmative action
necessary to effectuate the policies of the Act; and that it
make David Condie whole for any loss of earnings he may
have suffered within the meaning and in accord with the
Board's decision in F.W. Woolworth Co
., 90 NLRB 289(1950); New Horizons for the Retarded, 283 NLRB 1173(1987),1except as specifically modified by the wording ofsuch recommended Order.Because of the character of the unfair labor practices here-in found, the recommended Order will provide that Respond-
ent cease and desist from in any like or related manner inter-
fering with, restraining, or coercing employees in the exer-
cise of their rights guaranteed by Section 7 of the Act. NLRBv. Entwistle Mfg. Co., 120 F.2d 532, 536 (4th Cir. 1941).CONCLUSIONSOF
LAW1. Hoffman Fuel Co. of Bridgeport, the Respondent, is andhas been at all times material, an employer engaged in com-
merce within the meaning of Section 2(6) and (7) of the Act.2. United Association of Journeymen and Apprentices ofthe Pluming and Pipefitting Industry of the United States and
Canada, Plumbers and Steamfitters Local 173, the Union, is
and has been at all times material, a labor organization with-
in the meaning of Section 2(5) of the Act.3. By interrogating employees about their union activityand sympathies and the union activity and sympathies of fel-
low employees, Respondent has violated Section 8(a)(1) of
the Act.4. By threatening employees with loss of work opportunityand layoff, if the employees elected the Union as their col-
lective-bargaining representative, Respondent has violated
Section 8(a)(1) of the Act.5. By discriminatorily terminating the employment of em-ployee David Condie because he advocated and supported
union representation of Respondent's employees in the past,
and would do so again, Respondent has violated Section
8(a)(1) and (3) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Hoffman Fuel Company of Bridgeport,Bridgeport, Connecticut, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Interrogating employees about their union activities andsympathies and the union activity and sympathies of fellow
employees.(b) Threatening employees with loss of work opportunityand layoff if they select the Union as their collective-bargain-
ing representative.(c) Discharging employees because they advocate and sup-port union representation of the employees.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer to David Condie immediate and full reinstate-ment to his former position or, if such position no longer
exist, to a substantially equivalent position without prejudice
to his seniority or other rights previously enjoyed, and make
him whole for any loss of pay suffered by reason of the dis-
crimination against him, with interest, in the manner de-
scribed in the remedy section of this decision.(b) Preserve and, on request, make available to the Boardor its agents, for examination and copying, all payroll
records, social security payment records, time cards, person-
nel records, and reports, and all records necessary to analyze
the amount of backpay under the terms of this recommended
Order.(c) Post at Respondent's plant and place of business lo-cated in Bridgeport, Connecticut, the attached notice marked
``Appendix.''4Copies of said notice, on forms provided bythe Regional Director for Region 34, after being duly signed
by Respondent's authorized representative, shall be posted
immediately upon receipt thereof, and be maintained by Re-
spondent for 60 consecutive days thereafter, in conspicuous
places, including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by Re-
spondent to ensure that said notices are not altered, defaced,
or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order, what steps Respondent has taken
to comply.